UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-7674


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

TRAVIS BROCK BYRD,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, District Judge. (5:18-cr-00204-D-2)


Submitted: June 29, 2021                                            Decided: July 1, 2021


Before HARRIS, RICHARDSON, and RUSHING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Travis Brock Byrd, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Travis Brock Byrd moved for compassionate release under 18 U.S.C.

§ 3582(c)(1)(A)(i), as amended by the First Step Act of 2018, Pub. L. No. 115-391,

§ 603(b)(1), 132 Stat. 5194, 5239, and the district court denied his motions by order dated

August 21, 2020. Byrd appealed, and this court affirmed the denial order. United States v.

Byrd, 848 F. App’x 131, 132 (4th Cir. 2021) (No. 20-7334). Byrd noticed a second appeal

from the district court’s denial order. Because we previously affirmed the district court’s

judgment, we dismiss this appeal as duplicative. We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                              DISMISSED




                                            2